IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-18-00249-CV

TROY THOELE,
                                                           Appellant
v.

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,
                                                           Appellee



                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 1828674


                          MEMORANDUM OPINION

      Appellant Troy Thoele (Thoele), who is an inmate of the Texas Department of

Criminal Justice, Institutional Division (TDCJ), appeals the trial court’s judgment

dismissing his case. We affirm.

                                      Background

      Thoele asserts in his original petition that he was transferred in 2013 to the

Huntsville Unit and that he was assigned to work at the textile mill on the “Spin Floor,”
which “processes compressed raw cotton bails [sic] into yarn that is ultimately used in

inmate clothes, towels, and other products.” In late 2016 or early 2017, Thoele began

suffering health problems and self-diagnosed himself as suffering from “Byssinosis.”

After examination by a respiratory therapist at the University of Texas Medical Branch,

Thoele was diagnosed with “mild persistent asthma due to ‘allergic airway condition

triggered by cotton dust.’” Thoele was prescribed medication and removed from the

textile mill.

         In response to Thoele’s original petition, TDCJ filed a Motion to Dismiss Pursuant

to Rule 91a that the trial court granted. The trial court denied Thoele’s motion for new

trial.

         Thoele’s petition asserts four claims under the Texas Tort Claims Act (TTCA): (1)

injury by premises defect, as the textile mill contained air contaminated with cotton dust;

(2) injury by motor-driven equipment, as TDCJ negligently maintained the motorized

equipment causing excessive cotton dust to be produced; (3) injury by use or condition

of personal property, as TDCJ furnished him with inadequate safety equipment; and (4)

negligence per se, as TDCJ’s actions were in violation of rules promulgated by the federal

Occupational Safety and Health Administration (OSHA).

                                           Issues

         Thoele presents four issues:

         Issue One – The trial court incorrectly overruled an objection and
               Appellant’s motion for a new trial, rejecting the Secretary of State’s
               Certificate of Service as proof of when the Appellee was served.




Thoele v. Tex. Dep’t of Criminal Justice                                                Page 2
        Issue Two – The trial court incorrectly found the Appellee’s motion to
              dismiss pursuant to Texas Rule of Civil Procedure 91(a) was timely
              filed when it was not.

        Issue Three – The trial court dismissed the action based on the Appellee’s
               motion to dismiss without affording the Appellant the opportunity
               to amend to cure defects in the pleadings.

        Issue Four – The Appellee failed to present sufficient evidence to show that
               acts or omissions complained of was an exercise of governmental
               discretion in good faith and within the scope of authority if the
               Appellee were a person, and not occupational discretion.

                                           Discussion

        A. Issues Two and One. Thoele asserts that the trial court erred in considering

TDCJ’s motion to dismiss because it was not timely filed. A motion to dismiss under

Rule 91a must be filed “within 60 days after the first pleading containing the challenged

cause of action is served on the movant.” TEX. R. CIV. P. 91a.3(a). The original petition in

this case was filed on March 5, 2018. TDCJ’s Original Answer was filed on April 2, 2018,

and its Motion to Dismiss Pursuant to Rule 91a was filed on May 16, 2018.

        The trial court held a hearing on March 28, 2018 on Thoele’s request for a

temporary injunction, at which time the attorney representing TDCJ waived service.

Reporter’s Record filed in Tex. Dep’t of Criminal Justice v. Thoele, No. 10-18-0015-CV, 2018
WL 3469804 (Tex. App.—Waco July 18, 2018, no pet.) (mem. op.). The trial court held a

hearing on TDCJ’s motion to dismiss on June 11, 2018. Thoele was present for both

hearings.

        Thoele submitted with his motion for new trial a copy of a certificate of service

reflecting that his petition was received by the Secretary of State on March 12, 2018 and


Thoele v. Tex. Dep’t of Criminal Justice                                               Page 3
forwarded by email to TDCJ in Austin on March 13, 2018. At the June hearing, Thoele

used these dates in support of his objection to the untimeliness of TDCJ’s motion.

        Section 492.010 of the Government Code provides that the Executive Director of

the Texas Board of Criminal Justice is “the only person authorized to receive service on

behalf of the board, department, or any division of the department.” TEX. GOV. CODE

ANN. § 492.010(d); see also Gibson v. Tex. Dep’t of Criminal Justice, No. 11-17-00196-CV, 2019
WL 3333348, at *2 (Tex. App.—Eastland July 25, 2019, no pet.) (mem. op.). Serving the

Secretary of State does not constitute service upon the executive director of TDCJ. Gibson,

2019 WL 3333348, at *2; see also Hamilton v. Pechacek, No. 02-12-00383-CV, 2014 WL
1096018, at *2-3 (Tex. App.—Fort Worth Mar. 20, 2014, no pet.) (mem. op.); McBride v.

Mail Sys. Coordinator’s Panel, No. 13-05-560-CV, 2008 WL 2151523, at *3 (Tex. App.—

Corpus Christi May 22, 2008, pet. denied) (mem. op.). As TDCJ was not properly served,

the time for filing the Rule 91a motion did not begin to run until TDCJ waived proper

service at the March 28 hearing. The Rule 91a motion was, therefore, timely filed.

Thoele’s second issue is overruled.

        Because we have considered the certificate attached to his motion for new trial,

Thoele’s first issue is also overruled.

        B. Issue Three. Thoele asserts that the trial court erred in not allowing him to

amend his original petition. At the June hearing, Thoele orally requested leave to amend

his petition. The trial court did not specifically rule on Thoele’s request, but it was

implicitly denied when the court granted TDCJ’s Rule 91a motion.



Thoele v. Tex. Dep’t of Criminal Justice                                                Page 4
        Once a Rule 91a motion is filed, the trial court has forty-five days to rule. TEX. R.

CIV. P. 91a.3(c). To avoid a ruling, the nonmovant has the option to nonsuit or amend the

challenged causes of action at least three days prior to the hearing. Id. 91a.5(a), (b). Rule

91a.5(c) precludes the trial court from considering an amendment that was not filed

pursuant to subsection (b). Id. 91a.5(c). As Thoele did not amend his petition three days

prior to the hearing, the trial court was required to rule on TDCJ’s motion without

allowing Thoele further time to amend. Id.; see also Odam v. Texans Credit Union, No. 05-

16-00077-CV, 2017 WL 3634274, at *5 (Tex. App.—Dallas Aug. 24, 2017, no pet.) (mem.

op.) (trial court did not err in failing to consider untimely filed amended pleading); Estate

of Savana, 529 S.W.3d 587, 593 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (trial court

must rule on motion without considering an untimely nonsuit or amendment); Dailey v.

Thorpe, 445 S.W.3d 785, 790 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (rule does not

allow opportunity to cure defects after the fact). The trial court did not err in denying

Thoele the opportunity to amend his petition.

        Thoele additionally argues that TDCJ’s motion to dismiss incorrectly noted that

his petition alleged only negligence rather than gross negligence, asserting that the facts

of his petition should have been considered rather than the legal conclusion. Thoele then

compares “the individual facts pled by Thoele in his original petition, the evidence

offered by the Appellee . . ., and the ‘negligence’ versus ‘gross negligence’ standard.”

After analyzing Thoele’s petition under the proper legal standard, we conclude that the

facts contained therein are not sufficient to invoke the State’s waiver of immunity.



Thoele v. Tex. Dep’t of Criminal Justice                                               Page 5
                1. Rule 91a Standard. A Rule 91a motion allows a party, with exceptions

not applicable here, to “move to dismiss a cause of action on the grounds that it has no

basis in law or fact.” TEX. R. CIV. P. 91a.1.

        A cause of action has no basis in law if the allegations, taken as true,
        together with inferences reasonably drawn from them, do not entitle the
        claimant to the relief sought. A cause of action has no basis in fact if no
        reasonable person could believe the facts pleaded.
Id. We review the merits of a Rule 91a motion de novo because the availability of a remedy

under the facts of a case is a question of law. Bethel v. Quilling, Selander, Lownds, Winslett

& Moser, P.C., 595 S.W.3d 651, 654 (Tex. 2020) (citing Rule 91a.6); City of Dallas v. Sanchez,

494 S.W.3d 722, 724 (Tex. 2016) (per curiam). “[T]he rule’s factual-plausability standard is

akin to a legal-sufficiency review.” Sanchez, 494 S.W.3d at 724.

        A review of a 91a dismissal has been analogized to the granting of a plea to the

jurisdiction, “which requires a court to determine whether the pleadings allege facts

demonstrating jurisdiction.” Id. at 725. To determine whether dismissal under Rule 91a

is required in a case such as this, where the trial court’s subject-matter jurisdiction is

challenged, we consider “whether the pleadings, liberally construed, allege sufficient

facts to invoke a waiver of governmental immunity under the Tort Claims Act.” Id.

                2. Sovereign Immunity. Generally, the common law doctrine of sovereign

immunity prevents the state from being sued without the state's consent. Nettles v.

GTECH Corp., 606 S.W.3d 726, 731 (Tex. 2020). TDCJ, as a state agency, shares this

immunity. See Tex. Dep’t of Criminal Justice v. Rangel, 595 S.W.3d 198, 205 (Tex. 2020). The

State and its agencies may be sued only if the Legislature waives immunity in “clear and


Thoele v. Tex. Dep’t of Criminal Justice                                                Page 6
unambiguous language.” Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380, 384 (Tex.

2016). “That means that a statute that waives the state’s immunity must do so beyond

doubt.” Ramos v. Tex. Dep’t of Criminal Justice-Corr. Inst. Div., No. 12-10-00397-CV, 2011
WL 3273468, at *3 (Tex. App.—Tyler July 29, 2011, pet. denied). When we construe a

statute that purportedly waives immunity, we resolve any ambiguities in favor of the

State retaining its immunity. Id.

        The TTCA provides a limited waiver of the state’s immunity from suit for certain

negligent acts committed by governmental employees. See TEX. CIV. PRAC. & REM. CODE

ANN. § 101.021; see also Univ. of Tex. M.D. Anderson Cancer Ctr. v. McKenzie, 578 S.W.3d
506, 512 (Tex. 2019). The TTCA waives the State’s immunity for personal injuries or death

caused by: (1) operation or use of publicly owned motor-driven vehicles or motor-driven

equipment; (2) a condition or use of tangible personal property; and (3) premises defects.

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021; see also Sampson, 500 S.W.3d at 384. The

TTCA does not create a cause of action, it merely waives immunity “as a bar to a suit that

would otherwise exist.” El Paso Cty. Water Improvement Dist. #1 v. Ochoa, 554 S.W.3d 51,

55 (Tex. App.—El Paso 2018, no pet.) (quoting City of Tyler v. Likes, 962 S.W.2d 489, 494

(Tex. 1997)). The TTCA’s waiver of immunity is applicable only if “the governmental

unit would, were it a private person, be liable to the claimant according to Texas Law.”

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(2).

                3. Premises Defect. Thoele asserts that the textile mill has a “defect” in that

the air is contaminated with cotton dust. If a claim “arises from a premise defect, the



Thoele v. Tex. Dep’t of Criminal Justice                                                 Page 7
governmental unit owes to the claimant only the duty that a private person owes to a

licensee on private property. . . .” TEX. CIV. PRAC. & REM. CODE ANN. § 101.022(a); see also

Sampson, 500 S.W.3d at 389.

        The duty owed to a licensee on private property requires that “a landowner
        not injure a licensee by willful, wanton or grossly negligent conduct, and
        that the owner use ordinary care either to warn a licensee of, or to make
        reasonably safe, a dangerous condition of which the owner is aware and the
        licensee is not.”

Sampson, 500 S.W.3d at 385 (quoting State Dep’t of Highways & Pub. Transp. v. Payne, 838
S.W.2d 235, 237 (Tex. 1992)). Absent willful, wanton, or grossly negligent conduct, a

licensee must prove the following to establish the breach of duty owed to him:

        (1) a condition of the premises created an unreasonable risk of harm to the
        licensee; (2) the owner actually knew of the condition; (3) the licensee did
        not actually know of the condition; (4) the owner failed to exercise ordinary
        care to protect the licensee from danger; (5) the owner’s failure was a
        proximate cause of injury to the licensee.

Sampson, 500 S.W.3d at 391 (quoting Payne, 838 S.W.2d at 237). “[T]he licensee must show

that the owner actually knew of the ‘dangerous condition at the time of the accident, not

merely of the possibility that a dangerous condition c[ould] develop over time.’” Id. at

392 (quoting The Univ. of Tex. at Austin v. Hayes, 327 S.W.3d 113, 117 (Tex. 2010)); see also

City of Corsicana v. Stewart, 249 S.W.3d 412, 414-15 (Tex. 2008) (per curiam). The knowledge

of the landowner must be actual rather than constructive. Sampson, 500 S.W.3d at 392.

“Hypothetical knowledge will not suffice.” Id. In determining whether a premises owner

has actual knowledge of a dangerous condition, courts generally consider whether the

owner received reports of prior injuries or reports about the potential danger of the



Thoele v. Tex. Dep’t of Criminal Justice                                                Page 8
condition. Id. Awareness of a potential problem is not actual knowledge of an existing

danger. See Reyes v. City of Laredo, 335 S.W.3d 605, 608 (Tex. 2010) (per curiam).

        Thoele asserts that TDCJ had knowledge because it upgraded the filtration system

in the mill in 2016. However, this is, at most, constructive knowledge on TDCJ’s part that

the filtration system was inadequate. Thoele identifies no individuals who were afflicted

by Byssinosis or any other condition as a result of their employment in the textile mill.

As noted, not even Thoele has been diagnosed with Byssinosis, nor does he assert that he

told anyone at the mill about his condition. Nothing in Thoele’s pleadings points to

actual knowledge of a harmful condition on the part of TDCJ.

                4.    Injury by Motor-Driven Equipment.         Thoele asserts that TDCJ

negligently operated the equipment at the textile mill, that TDCJ failed to perform

adequate maintenance of the equipment, and failed to exercise authority over inmates

physically operating the equipment, all of which caused excessive cotton dust to be

produced and was a proximate cause of his injuries.

        We strictly construe the operation or use of motor-driven equipment in light of the

legislature’s preference for a limited immunity waiver. San Antonio Ind. School Dist. v.

Hale, No. 04-18-00102-CV, 2018 WL 3129436, at *2 (Tex. App.—San Antonio June 27, 2018,

no pet.) (mem. op.) (citing Ryder Integrated Logistics, Inc. v. Fayette Cty., 453 S.W.3d 922,

927 (Tex. 2015)). “’Use’ means ‘to put or bring into action or service; to employ for or

apply to a given purpose.’” Tex. Nat. Res. Conservation Comm’n v. White, 46 S.W.3d 864,

869 (Tex. 2001) (quoting Mt. Pleasant Indep. Sch. Dist. v. Estate of Lindburg, 766 S.W.2d 208,

211 (Tex. 1989)). In addition, the equipment’s use must have actually caused the injury.

Thoele v. Tex. Dep’t of Criminal Justice                                                Page 9
Dallas Area Rapid Transit v. Whitley, 104 S.W.3d 540, 543 (Tex. 2003). The operation or use

does not cause injury if it does no more than furnish the condition that makes the injury

possible. Id.; see also City of San Antonio v. Riojas, 604 S.W.3d 432, 440 (Tex. App.—San

Antonio 2020, pet. filed).

        Thoele does not allege that his injury was the result of his use or operation of the

equipment in the textile mill. The most that can be ascertained from his petition is that

he was present when the cotton machines were operating or being cleaned. The “use” of

the cotton machines, therefore, did no more than furnish a condition that could make an

injury possible, but only in conjunction with a lack of ventilation or personal protection

equipment. “When an alleged cause is geographically, temporally, or causally attenuated

from the alleged effect, that attenuation will tend to show that the alleged cause did no

more than furnish the condition that made the effect possible.” Ryder, 453 S.W.3d at 927.

        Thoele’s other allegations are also insufficient to waive the State’s sovereign

immunity in this regard. Thoele does not provide facts indicating how TDCJ personnel

negligently used or operated the cotton machines, but rather contends that the equipment

was not properly maintained. In order for the State’s immunity to be waived, there must

be some allegation of the negligent or otherwise improper use of the motor-driven

equipment by a state employee. San Antonio State Hosp. v. Cowan, 128 S.W.3d 244, 246

(Tex. 2004). Negligent maintenance does not constitute “operation or use.” Hale, 2018
WL 3129436, at *3; see also Mt. Pleasant Ind. Sch. Dist. v. Elliott, No. 06-13-00115-CV, 2014
WL 1513291, at *8 (Tex. App.—Texarkana Apr. 17, 2014, pet. denied) (mem. op.).



Thoele v. Tex. Dep’t of Criminal Justice                                              Page 10
                5. Injury by Use or Condition of Personal Property. Thoele alternatively

asserts that his injury was the result of TDCJ furnishing him “with inadequate or

defective tangible personal property. . . .” Thoele contends that the dust masks that were

provided were inadequate as they were not rated for use within the cotton environment

and that respirators that were provided “were in a state of disrepair, with filter cartridges

that have exceeded the effective service life.” Thoele further asserts that respirators were

not tested or fitted properly or were not cleaned and sanitized in an effective manner

after each use.

        Thoele relies upon Lowe v. Tex. Tech. Univ., 540 S.W.2d 297 (Tex. 1976) in his brief.

The Lowe case involves a college football player who alleged injury after his coach

directed him to remove a knee brace that he wore due to a previous knee injury. The

Lowe court determined that the player alleged a statutory waiver of immunity arising

from some condition or some use of tangible property because the knee brace was an

integral part of Lowe’s uniform and immunity was waived by providing Lowe with a

uniform that was defective due to its lack of a knee brace.            The Supreme Court

subsequently noted that Lowe represents “the outer bounds of what we have defined as

use of tangible personal property.” Kerrville State Hosp. v. Clark, 923 S.W.2d 582, 585 (Tex.

1996). The Clark court noted that it was never intended to allow both use and non-use of

property to result in a waiver under the TTCA, and limited Lowe’s precedential value “to

claims in which a plaintiff alleges that a state actor has provided property that lacks an

integral safety component and that lack of this integral component led to the plaintiff’s

injuries.” Id.; see also Rusk State Hosp. v. Black, 392 S.W.3d 88, 99 (Tex. 2012). Thoele does

Thoele v. Tex. Dep’t of Criminal Justice                                               Page 11
not identify the lack of an integral safety component that was a proximate cause of his

injury.

                6. Negligence Per Se. Thoele asserts that TDCJ should be held responsible

for his injury under a theory of negligence per se because TDCJ’s employees acted in

violation of OSHA regulations. “Negligence per se is a common-law doctrine that allows

courts to rely on a penal statute to define a reasonably prudent person’s standard of care.”

Reeder v. Daniel, 61 S.W.3d 359, 361-62 (Tex. 2001). If applicable, the doctrine allows a

plaintiff to prove negligence as a matter of law by proving the violation of a penal statute.

Goode v. Bauer, 109 S.W.3d 788, 791 (Tex. App.—Corpus Christi 2003, pet. denied).

Negligence per se is not a separate claim existing independently from a common-law

negligence claim. Thomas v. Uzoka, 290 S.W.3d 437, 445 (Tex. App.—Houston [14th Dist.]

2009, pet. denied). Negligence per se is merely one method of proving breach of duty, a

required element of any negligence cause of action. Id. Texas courts have held that OSHA

regulations “neither create an implied cause of action nor establish negligence per se.”

Gonzalez v. VATR Constr. LLC, 418 S.W.3d 777, 789 (Tex. App.—Dallas 2013, no pet.); see

also McClure v. Denham, 162 S.W.3d 346, 353 (Tex. App.—Fort Worth 2005, no pet.); Wal-

Mart Stores, Inc. v. Seale, 904 S.W.2d 718, 720 (Tex. App.—San Antonio 1995, no writ).

          Additionally, as previously noted, the State and its agencies may only be sued if

the Legislature waives immunity in “clear and unambiguous language.” Sampson, 500
S.W.3d at 384. Thoele identifies no section of the TTCA that waives immunity for claims

based upon negligence per se.



Thoele v. Tex. Dep’t of Criminal Justice                                              Page 12
        Having considered all of the arguments raised, we overrule Thoele’s third issue.

Because we find Thoele’s original petition insufficient to overcome the State’s sovereign

immunity, we need not address his fourth issue.

                                           Conclusion

        Having overruled Thoele’s first, second, and third issues, we affirm the judgment

of the trial court.


                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,*
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed December 22, 2020
[CV06]

*      (Chief Justice Gray concurs in the Court's judgment which affirms the trial court's
judgment. A separate opinion will not issue. However, Chief Justice Gray provides the
following note to explain his vote.

On the four issues raised by Thoele, which are set out in the opinion, I agree that each is
properly overruled. But I also agree with the following statement in Thoele's brief. "The
Appellee's Motion to Dismiss Pursuant to Rule 91a is a plea to the jurisdiction or special
exceptions in disguise. The obvious intent of this tactic was to have the case summarily
dismissed based on immunity without ever affording Thoele the opportunity to amend.
This tactic was successful." (Appellant's brief at page 18.) My initial analysis of Thoele's
petition, as a straight up plea-to-the-jurisdiction, is that he adequately pled a waiver of
the State's immunity, but because of the nature of the issues he presents on appeal from
the trial court's grant of a motion to dismiss under TRCP 91a, I must concur with the
Court's judgment affirming the trial court's dismissal of Thoele's claim. Accordingly, I
concur in the Court's judgment, although I respectfully decline to join the opinion of the
Court.)




Thoele v. Tex. Dep’t of Criminal Justice                                             Page 13